DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Under 37 CFR 1.111
The submission of the reply filed on February 11, 2022 to the non-final Office action of January 20, 2022 is acknowledged. The Office action on the currently pending claims 1-2, 4-15, and 17-22 follows.
Claim Objections
Claims 1, 8, 14, and 19 are objected to because of the following informalities:
Claims 1, 14, and 19: the clause “a main side” should be amended to recite “the first main side or the second main side” in order to clarify the main side as either the first main side or the second main side.
Claim 8: the clause “the other main side” should be amended to recite “another of the first main side or the second main side” in order to clarify the antecedent basis for the other main side.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (US 2004/0061138) in view of Hart et al. (US 2020/0227334).
Regarding claim 1, Shinohara discloses (Figs.7-8) a power semiconductor arrangement (Fig.7), comprising: a first power semiconductor module (1sub1) and a second power semiconductor module (1sub3), wherein the first power semiconductor module and the second power semiconductor module each comprises a first main side (see Fig.7 below) and a second main side (see Fig.7 below) opposing the first main side, and wherein the first and the second power semiconductor modules are arranged such that a main side (second main side of 1sub1) of the first power semiconductor module and a main side (first main side of 1sub3) of the second power semiconductor module are facing each other (second main side of 1sub1 and first main side of 1sub3 face each other); and a cooler housing (5 and 7 in combination) configured for direct liquid cooling (Fig.7, [0010] and [0060]) of the first and the second power semiconductor modules, the cooler housing comprising a fluid channel (9) having a first inlet/outlet (50A) and a second inlet/outlet (see Fig.7 below), wherein the first main side or the second main side of the first power semiconductor module forms a sidewall (first main side and second main side of 1sub1 form a sidewall of the fluid channel) of the fluid channel, wherein a first flow direction (flow direction along the first main side of 1sub1) in the fluid channel along the first main side and a second flow direction (flow direction along the second main side of 1sub1) along the second main side of the first power semiconductor module are oriented in opposite directions (See Fig.7).
Shinohara fails to explicitly disclose a third inlet/outlet that is arranged between the first and the second power semiconductor modules.
a third inlet/outlet (see Fig.7(Hart) below) that is arranged between the first and the second power semiconductor modules (see Fig.7(Hart) below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Hart to modify Shinohara such that a third inlet/outlet is arranged between the first and the second power semiconductor modules in order to increase cooling by increasing the amount of cooling fluid entering the power semiconductor arrangement.

    PNG
    media_image1.png
    350
    573
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    551
    592
    media_image2.png
    Greyscale

Regarding claim 2, Shinohara discloses the first inlet/outlet of the fluid channel is arranged at the first main side of the first power semiconductor module and the second inlet/outlet of the fluid channel is arranged at the second main side of the second power semiconductor module, such that the fluid channel meanders in the power semiconductor arrangement (9 meanders in Fig.7 because it follows a winding course), and wherein a flow direction (flow direction along the first main side of 1sub1 and 1sub3) in the fluid channel along the first main side and a flow direction (flow direction along the second main side of 1sub1 and 1sub3) along the second main side of the second power semiconductor module are oriented in opposite directions (the flow direction of the first main side and the flow direction of the second main side are oriented in opposite direction for both 1sub1 and 1sub3).
Regarding claim 7, Shinohara discloses the first main side and the second main side of the first power semiconductor module and/or the second power semiconductor module form a respective sidewall (sidewall of formed by the first main side and the second main side of 1sub1 and 1sub3) of the fluid channel.
Regarding claim 9, Shinohara discloses the first power semiconductor module and/or the second power semiconductor module comprises cooling fins (4) that extend into the fluid channel (4 extends into 9).
Regarding claim 12, Shinohara discloses the first power semiconductor module and the second power semiconductor module comprises external contacts (3) that are exposed at a lateral side (lateral side of 5 where 3 attaches) of the cooler housing.
Regarding claim 14, Shinohara discloses (Figs.7-8) a method for fabricating a power semiconductor arrangement (Fig.7), the method comprising: providing at least two power semiconductor modules (1sub1 and 1sub3), wherein the at least two power semiconductor modules each comprises a first main side (see Fig.7 above) and a second main side (see Fig.7 above) opposing the first main side; arranging the at least two power semiconductor modules such that a main side (second main side of 1sub1) of a first power semiconductor module (1sub1) of the at least two power semiconductor modules and a main side (first main side of 1sub3) of a second power semiconductor module (1sub3) of the at least two power semiconducting modules are facing each other (second main side of 1sub1 and first main side of 1sub3 face each other); and arranging a cooler housing (5 and 7 in combination) for direct liquid cooling (Fig.7, [0010] and [0060])  around the at least two power semiconductor modules, the cooler housing comprising a fluid channel (9) having a first inlet/outlet (50A) and a second inlet/outlet (see Fig.7 below), wherein the first main side or the second main side of the first power 
Shinohara fails to explicitly disclose a third inlet/outlet that is arranged between the first and the second power semiconductor modules.
However, Hart teaches (Fig.7) a third inlet/outlet (see Fig.7(Hart) above) that is arranged between the first and the second power semiconductor modules (see Fig.7(Hart) above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Hart to modify Shinohara such that a third inlet/outlet is arranged between the first and the second power semiconductor modules in order to increase cooling by increasing the amount of cooling fluid entering the power semiconductor arrangement.
Regarding claim 15, Shinohara discloses arranging the first inlet/outlet of the fluid channel at the first main side of the first power semiconductor module and arranging the second inlet/outlet of the fluid channel at the second main side of the second power semiconductor module, such that the fluid channel meanders in the power semiconductor arrangement (9 meanders in Fig.7 because it follows a winding course), wherein a flow direction (flow direction along the first main side of 1sub1 and 1sub3) in the fluid channel along the first main side and a flow direction (flow direction along the second main side of 1sub1) along the second main side of the second power semiconductor module are oriented in opposite directions.
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shinohara and Hart as applied to claim 1 above, and further in view of Dede (US 2012/0212907).
Regarding claim 4, Shinohara discloses the first power semiconductor module and/or the second power semiconductor module comprises an encapsulation body (see Fig.7 above, Par.0053).
Shinohara in view of Hart fails to explicitly disclose the fluid channel extends through at least one through hole in the encapsulation body.
However, Dede teaches (Figs.1-2 and 10) the fluid channel (190) extends through at least one through hole (through hole for 190 entering at 205a and exiting at 206a) in the encapsulation body (see Fig.10 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Dede to modify Shinohara in view of Hart such that the fluid channel extends through at least one through hole in the encapsulation body in order to increase cooling of the power semiconductor modules by having the fluid channel closer to the heat generating source in the power semiconductor modules.

    PNG
    media_image3.png
    450
    548
    media_image3.png
    Greyscale

Claims 5, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara and Hart as respectively applied to claims 1, 12, and 14 above, and further in view of Noritake et al. (US 2011/0316143).
Regarding claim 5, Shinohara in view of Hart fails to explicitly disclose the cooler housing comprises individual stacked elements, and wherein seal rings are used to seal the fluid channel between the individual stacked elements.
However, Noritake teaches (Fig.1) the cooler housing (10) comprises individual stacked elements (each individual instance of 10 makes up individual stacked elements), and wherein seal rings (42) are used to seal the fluid channel (30) between the individual stacked elements (Par.0072).

Regarding claim 13, Shinohara in view of Hart fails to explicitly disclose each power semiconductor module comprises external contacts on opposing lateral sides, and wherein the external contacts are exposed at opposing lateral sides of the cooler housing.
However, Noritake teaches (Figs.1 and 2a) each power semiconductor module (20) comprises external contacts (15, 16, and 17) on opposing lateral sides (opposing lateral sides of 20 with 15, 16, and 17), and wherein the external contacts are exposed at opposing lateral sides of the cooler housing (15, 16, and 17 are exposed at opposing lateral sides of 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Noritake to modify Shinohara in view of Hart such that external contacts are on and exposed at opposing lateral sides of the cooler housing in order to further optimize space by utilizing more than one side of the cooler housing for the external connections.
Regarding claim 17, Shinohara in view of Hart fails to explicitly disclose dispensing seal rings on individual stacked elements of the cooler housing to seal the fluid channel between the individual stacked elements.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Noritake to modify Shinohara in view of Hart such that the cooler housing comprises individual stacked elements in order to be able to easily modify the number of power semiconductor modules in the power semiconductor arrangement and such that seal rings are used to seal the fluid channel between the individual stacked elements in order to avoid the leakage of fluid flowing through the fluid channel (Par.0072).
Examiner’s Note: regarding method claim 17, since there are no specific method steps being claimed, just a general process of assembling the device (i.e., providing each element, forming, joining, inserting, connecting, etc.), the fact that the structure of the device of the present invention is obvious over Shinohara in view of Hart and Noritake, means that the general method for providing such a structure is also obvious in view of the same references. The method steps recited in the claims are obviously necessitated by the structure of the device of Shinohara in view of Hart and Noritake.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara, Hart, and Noritake as respectively applied to claims 5 and 17 above, and further in view of Deeds et al. (US Patent 6,835,582). 
	Regarding claim 6, Shinohara in view of Hart and Noritake fails to explicitly disclose the seal rings are dispensed seal rings, fabricated using a dispensing tool.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Deeds to modify Shinohara in view of Hart and Noritake such that the seal rings are dispensed seal rings that are fabricated using a dispensing tool, as claimed, in order to completely fill and seal gaps for different shaped gaps.
Examiner’s note: The limitation in claim 6, "fabricated using a dispensing tool" is a product-by-process limitation.  Even though product-by-process limitations are limited by and defined by the process, determination of patentability is based on the product itself. Specifically, the patentability of a product in the product-by-process limitation does not depend on its method of production. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir 1985). In this case, the dispensed seal rings of Deeds satisfies the structural limitations of the claims and are dispensed via a dispensing tool. See also MPEP 2113.
Regarding claim 18, Shinohara in view of Hart and Noritake fails to explicitly disclose the seal rings are fabricated using a dispensing tool.
However, Deeds teaches (Fig.4, Col.3, Lns.16-19) the seal ring (perimeter seal ring) is fabricated using a dispensing tool (the perimeter seal ring is fabricated using a dispensing tool to dispense the solder for the perimeter seal ring).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Deeds to modify Shinohara in view of Hart and Noritake such that the seal rings are dispensed seal rings that are fabricated using a dispensing tool, as claimed, in order to completely fill and seal gaps for different shaped gaps.
.
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shinohara and Hart as applied to claim 1 above, and further in view of France et al. (US 2018/0064002).
Regarding claim 8, Shinohara discloses only the first main side or the second main side of the first power semiconductor module and the second power semiconductor module forms a sidewall (first main side of 1sub1 and 1sub3 form a sidewall of the fluid channel) of the fluid channel.
Shinohara in view of Hart fails to explicitly disclose a layer of thermal interface material is arranged between the other main side of each power semiconductor module and the fluid channel.
However, France teaches (Prior Art - Fig.1) a layer of thermal interface material (16) is arranged between the other main side (side of 12 and 14 in combination in directly contacting 16) of each power semiconductor module (12 and 14 in combination) and the fluid channel (18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize France to modify Shinohara in view of Hart such a layer of thermal interface material is arranged between one main side of each power semiconductor module and the fluid channel which leaves the opposing main side of each power semiconductor .
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara and Hart as applied to claim 9 above, and further in view of Furman et al. (US 2006/0157858).
	Regarding claim 10, Shinohara in view of Hart fails to explicitly disclose the cooling fins comprise metallic ribbons.
	However, Furman teaches (Fig.1a) the cooling fins (104) comprise metallic ribbons (Par.0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Furman to modify Shinohara in view of Hart such that the cooling fins comprise metallic ribbons in order to increase cooling for the power semiconductor modules by using a curved surface compared to a linear surface to better mix the cooler stream of the cooling fluid positioned farthest from the power semiconductor modules with the heated stream of the cooling fluid positioned closest to the power semiconductor modules.
Regarding claim 11, Shinohara in view of Hart fails to explicitly disclose the first power semiconductor module and the second power semiconductor module comprise different arrangements of the cooling fins such that a ribbon arrangement of the cooling fins is configured to slow down a fluid speed along the fluid channel.
However, Furman teaches (Fig.1a) the power semiconductor module (102) comprises a ribbon arrangement (arrangement of 104) of the cooling fins (104) is configured to slow down a fluid speed (speed of 120) along the fluid channel (channel for 120).

However, the above combination would still fail to explicitly disclose the first power semiconductor module and the second power semiconductor module comprise different arrangements of the cooling fins.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape/arrangement of the cooling fins for one of the power semiconductor modules such that the cooling fins for one of the power semiconductor modules have a different shape/arrangement with increased surface area wherein as claimed (i.e. the first power semiconductor module and the second power semiconductor module comprise different arrangements of cooling fins) in order to increase cooling for one of the power semiconductor modules by increasing the heat transfer surface area of the cooling fins since a change in shape and a rearrangement of parts are generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976) and In re Japikse, 86 USPQ 70.
Examiner’s Note: Further regarding claim 11, the Office notes that the limitation “configured to slow down a fluid speed along the fluid channel” is a functional limitation. Since the structure of the device of Shinohara in view of Hart and Furman is identical to the claimed structure, the device of Shinohara in view of Hart and Furman is considered to be as capable of .
Claims 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (US 2004/0061138) in view of Hart et al. (US 2020/0227334) and Noritake et al. (US 2011/0316143).
Regarding claim 19, Shinohara discloses (Figs.7-8) a power semiconductor arrangement (Fig.7), comprising: a first power semiconductor module (1sub1) and a second power semiconductor module (1sub3), wherein the first power semiconductor module and the second power semiconductor module each comprises a first main side (see Fig.7 above) and a second main side (see Fig.7 above) opposing the first main side, and wherein the first and the second power semiconductor modules are arranged such that a main side (second main side of 1sub1) of the first power semiconductor module and a main side (first main side of 1sub3) of the second power semiconductor module are facing each other (see Fig.7 above: second main side of 1sub1 and first main side of 1sub3 face each other); and a cooler housing (5 and 7 in combination) configured for direct liquid cooling (Fig.7, [0010] and [0060]) of the first and the second power semiconductor modules, the cooler housing comprising a fluid channel (9) having a first 
Shinohara fails to explicitly disclose a third inlet/outlet that is arranged between the first and the second power semiconductor modules.
However, Hart teaches (Fig.7) a third inlet/outlet (see Fig.7(Hart) below) that is arranged between the first and the second power semiconductor modules (see Fig.7(Hart) below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Hart to modify Shinohara such that a third inlet/outlet is arranged between the first and the second power semiconductor modules in order to increase cooling by increasing the amount of cooling fluid entering the power semiconductor arrangement.
However, the above combination would still fail to explicitly disclose the first power semiconductor module and the second power semiconductor module comprises external contacts on opposing lateral sides that are exposed at opposing lateral sides of the cooler housing.
However, Noritake teaches (Figs.1 and 2a) the first power semiconductor module (bottom 20 when viewed in Fig.1) and the second power semiconductor module (top 20 when viewed in Fig.1) comprises external contacts (15, 16, and 17) on opposing lateral sides (opposing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Noritake to modify Shinohara in view of Hart such that external contacts are on and exposed at opposing lateral sides of the cooler housing in order to further optimize space by utilizing more than one side of the cooler housing for the external connections.
Regarding claim 21, Shinohara in view of Hart and Noritake fails to explicitly disclose the cooler housing comprises individual stacked elements, and wherein seal rings are used to seal the fluid channel between the individual stacked elements.
However, Noritake further teaches (Fig.1) the cooler housing (10) comprises individual stacked elements (each individual instance of 10 makes up individual stacked elements), and wherein seal rings (42) are used to seal the fluid channel (30) between the individual stacked elements (Par.0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Noritake to modify Shinohara in view of Hart and Noritake such that the cooler housing comprises individual stacked elements in order to be able to easily modify the number of power semiconductor modules in the power semiconductor arrangement and such that seal rings are used to seal the fluid channel between the individual stacked elements in order to avoid the leakage of fluid flowing through the fluid channel (Par.0072).
Regarding claim 22, Shinohara discloses the first power semiconductor module and/or the second power semiconductor module comprises cooling fins (4) that extend into the fluid channel (4 extends into 9).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shinohara, Hart, and Noritake as applied to claim 19 above, and further in view of Dede (US 2012/0212907).
Regarding claim 20, Shinohara discloses the first power semiconductor module and/or the second power semiconductor module comprises an encapsulation body (see Fig.7 above, Par.0053).
Shinohara in view of Hart and Noritake fails to explicitly disclose the fluid channel extends through at least one through hole in the encapsulation body.
However, Dede teaches (Figs.1-2 and 10) the fluid channel (190) extends through at least one through hole (through hole for 190 entering at 205a and exiting at 206a) in the encapsulation body (see Fig.10 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Dede to modify Shinohara in view of Hart and Noritake such that the fluid channel extends through at least one through hole in the encapsulation body in order to increase cooling of the power semiconductor modules by having the fluid channel closer to the heat generating source in the power semiconductor modules.
Response to Arguments
Applicant's arguments filed February 11, 2022 have been fully considered but notes that Applicant’s arguments are directed to claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (see rejection above).

Further, regarding Applicant’s argument to independent claim 1 that “the arrangement of cited Fig.7 is not configured for direct liquid cooling of the first and second power semiconductor modules as required by claim 1”, the Office respectfully disagrees and directs Applicant’s attention to Figure 7, [0010], and [0060] in Shinohara disclosing the cooler housing is configured for direct liquid cooling of the first and second power semiconductor modules. While Shinohara does fail to explicitly disclose a third inlet/outlet arranged between the first and second power semiconductor modules, Hart does teach a third inlet/outlet arranged between the first and second power semiconductor modules in Figure 7. Furthermore, Hart is not required to teach that the cooler housing is configured for direct liquid cooling of the first and second power semiconductor modules because that limitation is already disclosed by Shinohara, and the limitation as a whole is obvious over Shinohara in view of Hart. In other words, direct liquid cooling is not required for prior art (i.e., Hart) to teach a third inlet/outlet because the Hart reference still qualifies as analogous art because it is drawn to cooling for a semiconductor arrangement, which is reasonably pertinent to the same problem and solution as Applicant’s invention.
Further regarding Applicant’s argument to independent claim 1 suggesting that the direct liquid cooling is a result of the first inlet/outlet, second inlet/outlet, and third inlet/outlet, the Office respectfully disagrees and directs Applicant’s attention to claim 1 reciting “a cooler housing configured for direct liquid cooling of the first and the second power semiconductor modules, the cooler housing comprising a fluid channel having a first inlet/outlet, a second inlet/outlet, and a third inlet/outlet”. The scope of the claim as written for direct liquid cooling is all configured for direct liquid cooling. Instead, any individual inlet/outlet or combination of inlets/outlets configured for direct liquid cooling would encompass the scope for the limitation “a cooler housing configured for direct liquid cooling” (i.e., the first inlet/outlet and the second inlet/outlet configured for direct liquid cooling would teach the cooler housing configured for direct liquid cooling as disclosed by Shinohara). 
Further, regarding Applicant’s argument to dependent claim 13 noting that Shinohara conflicts with Noritake thus traversing that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Noritake to modify Shinohara such that external contacts are exposed on and exposed at opposing lateral sides of the cooler housing, the Office respectfully disagrees and direct Applicant’s attention to [0054] in Shinohara reciting “All the main electrodes 2A and 2B and the signal terminals 3 protrude from one surface (herein, an upper surface) of the discrete semiconductor device 1. This allows an easy mounting of busbars or a control circuit substrate”. Applicant’s argument appears to assert that the criticality of Shinohara is reliant upon external contacts protruding from only one surface to allow an easy mounting of busbars or a control circuit. However, Shinohara instead appears to teach that having the external contacts protruding allows for an easy mounting of busbars or a control circuit substrate, and Shinohara does not limit the benefit of easy mounting to only occur when utilizing only one surface. Therefore, the Noritake reference does not conflict with nor teach away from the teachings of the Shinohara reference, and instead the combination improves the Shinohara reference by allowing easy mounting of busbars and/or a control circuit substrate since both sides can be used to mount respective busbars and/or respective control circuit substrates instead of only being able to mount busbars or a control circuit to the one side. 
Furthermore, the Office notes that a power semiconductor module that has external contacts that protrude from both sides is an incredibly well-known technique (as evidenced by Takahashi et al. (US 20180358903) and Iizuka et al. (US 20220059432)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Noritake to modify Shinohara for the motivation provided above and as supported by MPEP § 2143.
For the reasons provided above, it is believed that the Shinohara reference, the Hart reference, and the Noritake reference do teach the aforementioned limitations of claims 1, 13, and the equivalent limitations of claims 14 and 19, and the rejection above using the Shinohara reference, the Hart reference, and the Noritake reference is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/STEPHEN S SUL/            Primary Examiner, Art Unit 2835